Exhibit 10.5
SUPPLEMENTAL INDENTURE
SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of May 9, 2008,
between Celgene Corporation, a Delaware corporation (the “Company”), and The
Bank of New York, as trustee under the Indenture referred to below (the
“Trustee”).
W I T N E S S E T H
WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (as amended, supplemented or otherwise modified, the “Indenture”),
dated as of June 3, 2003, providing for the issuance of $400,000,000 principal
amount of the Company’s 13/4% Convertible Notes due 2008 (the “Notes”); and
WHEREAS, pursuant to Section 2.03 of the Indenture, the interest due on June 1,
2008 (the “2008 Interest Payment Date”) is payable to the persons in whose name
any Note is registered on the Note Register at the close of business on May 15,
2008 (the “2008 Record Date”); and
WHEREAS, pursuant to Section 16.01 of the Indenture, the holder of any Note may,
at such holder’s option, convert the principal amount of such Note, or any
portion of such principal amount which is a multiple of $1,000, into fully paid
and non-assessable shares of Common Stock at any time prior to the close of
business on June 1, 2008, the date that is the maturity date of the Notes; and
WHEREAS, pursuant to Section 16.02(c) of the Indenture, any Note or portion
thereof surrendered for conversion during the period from the close of business
on the 2008 Record Date to the close of business on the Business Day (as that
term is defined in the Indenture) preceding the 2008 Interest Payment Date,
i.e., May 30, 2008 (the “Section 16.02 Period”) shall be accompanied by payment,
in immediately available funds or other funds acceptable to the Company, of an
amount equal to the interest otherwise payable on such interest payment date on
the principal amount being converted (the “Interest Amount”); and
WHEREAS, because June 1, 2008, the date that is the 2008 Interest Payment Date
and the maturity date of the Notes, is not a Business Day, a holder of any Note
cannot effect conversion of such Note after the Section 16.02 Period and prior
to the close of business on the maturity date of the Notes in accordance with
the requirements set forth in Section 16.02 of the Indenture, and thereby avoid
the requirement to pay the Interest Amount upon such conversion; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, pursuant to Section 12.01(f) of the Indenture provides that the
Company, when authorized by resolutions of the Board of Directors of the
Company, and the Trustee may, from time to time, and at any time enter into an
indenture or indentures supplemental to the Indenture to, among other purposes,
cure any ambiguity or to correct or supplement any provision contained herein or
in any supplemental indenture that may be defective or inconsistent with any
other provision contained in the Indenture or to make such other provisions in
regard to matters or questions arising under the Indenture that shall not
adversely affect the interests of the holders of the Notes; and
WHEREAS, for the sole purpose of permitting any holder of a Note to exercise the
conversion privilege in accordance with the requirements set forth in
Section 16.02 of the Indenture, as if the 2008 Interest Payment Date was a
Business Day, and thereby avoid the requirement to pay the Interest Amount upon
such conversion, the Company desires to supplement the Indenture to provide that
for purposes of Section 16.02(c) of the Indenture, any Note or portion thereof
surrendered for conversion after the close of business on May 29, 2008 and prior
to the close of business on June 1, 2008 shall be deemed to have been
surrendered for conversion after the Section 16.02 Period and, accordingly any
such Note or portion thereof so surrendered for conversion need not be
accompanied by payment of the Interest Amount;
NOW, THEREFORE, in order to supplement the terms and conditions upon which the
Notes were authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the holders thereof,
the Company covenants and agrees with the Trustee for the equal and
proportionate benefit of the respective holders from time to time of the Notes
(except as otherwise provided in the Indenture), as follows:
1. DEFINED TERMS. Capitalized terms that are not defined in this Supplemental
Indenture shall have the meanings ascribed to such terms in the Indenture.
2. SECTION 16.02(c). Notwithstanding anything to the contrary contained in the
Indenture, for purposes of Section 16.02(c) of the Indenture, any Note or
portion thereof surrendered for conversion after the close of business on
May 29, 2008 and prior to the close of business on June 1, 2008 shall be deemed
to have been surrendered for conversion after the Section 16.02 Period and,
accordingly any such Note or portion thereof so surrendered for conversion need
not be accompanied by payment of the Interest Amount.
3. RATIFICATION OF INDENTURE; SUPPLEMENTAL INDENTURES PART OF INDENTURE. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.

 

2



--------------------------------------------------------------------------------



 



4. COUNTERPARTS. This Supplemental Indenture may be executed in any number of
counterparts, but such counterparts together shall constitute but one and the
same instrument.
5. EFFECT OF HEADINGS. The Section headings of this Supplemental Indenture have
been inserted for convenience of reference only, are not considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.
6. GOVERNING LAW. This Supplemental Indenture shall be deemed to be a contract
made under the laws of the State of New York, and for all purposes shall be
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof.
7. NO RESPONSIBILITY FOR RECITALS, ETC. The recitals contained herein shall be
taken as the statements of the Company, and the Trustee assumes no
responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this Supplemental
Indenture.
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

            CELGENE CORPORATION
      By:           Name:           Title:           THE BANK OF NEW YORK,
     as Trustee
      By:           Name:           Title:        

 

3